UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4487
ROBERT JAMES GRAVES,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
                 Norman K. Moon, District Judge.
                           (CR-99-49)

                      Submitted: April 6, 2001

                      Decided: April 30, 2001

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Wayne D. Inge, Roanoke, Virginia, for Appellant. Robert P. Crouch,
Jr., United States Attorney, Donald R. Wolthuis, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GRAVES
                              OPINION

PER CURIAM:

   Robert James Graves appeals his conviction for engaging in a con-
tinuing criminal enterprise in violation of 21 U.S.C.A. § 848 (West
Supp. 2000). Graves first contends that the evidence was insufficient
to support his conviction. After a thorough review of the record, we
reject this contention and conclude that the evidence supported a find-
ing that Graves organized, supervised, or managed at least five indi-
viduals in the context of running his criminal operation. See Glasser
v. United States, 315 U.S. 60, 80 (1942); United States v. Brewer, 1
F.3d 1430, 1437 (4th Cir. 1993); United States v. Ricks, 882 F.2d 885,
891 (4th Cir. 1989); United States v. Tresvant, 677 F.2d 1018, 1021
(4th Cir. 1982).

   Graves next claims that 21 U.S.C.A. § 841 (West Supp. 2000), is
unconstitutional under the Supreme Court’s recent decision in
Apprendi v. New Jersey, 530 U.S. 466 (2000). He thus insists that his
eight convictions under this statute, which were later vacated by the
district court, cannot serve as the predicate offenses required for the
CCE conviction. As Graves was not ultimately convicted under § 841,
we find that he does not have standing to advance this challenge.
Moreover, we find that the predicate offenses were properly estab-
lished at trial. See Richardson v. United States, 526 U.S. 813 (1999).

   We accordingly affirm Graves’ conviction. We grant Graves’
motion requesting that we take judicial notice of a recent Supreme
Court case, but decline to grant any relief based on that case. See Rob-
inson v. United States, 121 S. Ct. 1071 (2001) (remanding for consid-
eration in light of Apprendi); see also United States v. Harris, ___
F.3d ___, 2001 WL 273146 (4th Cir. Mar. 20, 2001) (No. 00-4154)
(holding that Apprendi does not apply to an increase in statutory mini-
mum sentence). We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           AFFIRMED